Citation Nr: 1047948	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  09-28 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a thoracic spine 
disability.

2.  Entitlement to service connection for a cervical spine 
disability.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Barner, Law Clerk






INTRODUCTION

The Veteran served on active duty from August 1996 to August 
2000.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied the benefit sought on appeal.

The issue of entitlement to service connection for a cervical 
spine disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

A thoracic spine disability was not incurred in the Veteran's 
active military service.


CONCLUSION OF LAW

The criteria for service connection for a thoracic spine 
disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed 
below, the Board finds that VA has satisfied its duties to the 
appellant under the VCAA.  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; and 
(5) effective date of benefits where a claim is granted.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the 
development of his claim, has notified him of the information and 
evidence necessary to substantiate the claims, and has fully 
disclosed VA's duties to assist him.  In a July 2006 letter, the 
Veteran was notified of the information and evidence needed to 
substantiate and complete the claims on appeal.  Additionally, 
the July 2006 letter provided him with the general criteria for 
the assignment of an effective date and initial rating.  Id.  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It appears 
that all known and available records relevant to the issues on 
appeal have been obtained and are associated with the Veteran's 
claims files.  The RO has obtained the Veteran's service 
treatment records, as well as VA and non-VA medical records.  He 
has also been afforded VA medical examination regarding his 
thoracolumbar spine in November 2007.  The Board notes that the 
VA examination report contains sufficiently specific clinical 
findings and informed discussion of the pertinent history and 
clinical features of the disability on appeal and is adequate for 
purposes of this appeal.  The Board is not aware, and the Veteran 
has not suggested the existence of, any additional pertinent 
evidence not yet received.  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110 (West 2002).  Service connection may also be granted for 
any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. § 
3.303(d) (2010).

The Veteran's September 1995 enlistment examination is devoid of 
any indication of a back abnormality.  Service treatment records 
from March 1997 indicate that the Veteran reported some back 
discomfort; however, no diagnosis was rendered at that time.  
Service treatment records from October 1998 show that the Veteran 
reported a box fell on him, grazing his head, shoulder and back, 
and causing him to fall on the deck.  The ship corpsman sent him 
to the medical clinic for further evaluation, where he complained 
of pain, and the examiner noted his upper back was tender.  The 
examiner assessed the Veteran as having an abrasion.  Follow-up 
treatment records indicate a soft tissue injury to the upper back 
with some inflammation.  The Veteran was given a physical 
readiness test waiver as a result of his complaints of head and 
back pain.  In a May 2000 separation examination, the Veteran 
marked the box indicating that he did not have recurrent back 
pain or a back injury; however, on examination it was noted that 
the Veteran's back was tender.  

The first post-service records pertaining to a thoracic spine 
disability were in October 2006 when the Veteran complained of 
back pain after moving items into his new home.  At that time, 
the Veteran was noted to have perispinal tenderness in the 
lumbosacral and thoracolumbar regions of the spine, as well as 
tenderness and pain reproduced with flexion of the spine.  Then, 
the Veteran re-injured his back in February 2007 doing heavy 
lifting, and complained of upper back pain; however, it was noted 
that he walked with a steady gait.  

In November 2006, the Veteran's wife submitted a lay statement 
indicating that every year the Veteran's back causes him to 
become completely immobilized and miss work.  She reported that 
during these episodes he experienced difficulty functioning well 
enough to care for himself, and that she would help him rise from 
bed, and get into the shower.  She also wrote that the Veteran 
complained of pain associated with breathing during these 
episodes, which was treated with pain killers and muscle 
relaxants from the VA medical clinic.

The Veteran was sent for a VA spinal examination in November 
2007.  The examiner reviewed the Veteran's medical history, and 
noted a negative separation examination from August 2000.  The 
Board is aware that the separation examination was in May 2000; 
however, it finds this to be a clerical error based on the 
Veteran's separation from service in August 2000.  The Board is 
also cognizant that the separation examination noted tenderness 
of the back.  The examiner diagnosed the Veteran as having a 
normal lumbar spine, chronic trapezius strain, and cervical disc 
syndrome.  The examiner opined that the Veteran's claimed 
thoracolumbar spine disability was "less likely than not caused 
by any condition he suffered while on active duty."  
Specifically, the examiner opined that the lumbar spine condition 
was not related to one episode of back pain in March 1997.  The 
examiner, however, noted that the Veteran continued to have upper 
back, upper thoracic spine, trapezius and cervical spine 
disability, and noted that he had advised the Veteran to seek 
further evaluation concerning his cervical spine.  As such, the 
Board notes that no physician has attributed the Veteran's 
thoracic spine condition to any incident of his military service.  

The Veteran himself alleges his thoracic spine disability results 
from an injury sustained during military service; however, as a 
layperson, the Veteran is not capable of making medical 
conclusions, and his statements regarding causation are not 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  Spinal disorders, however, are complex disorders 
which require specialized training for a determination as to 
diagnosis and causation, and they are therefore not susceptible 
of lay opinions on etiology, and the Veteran's statements therein 
cannot be accepted as competent medical evidence.  

Consequently, the Board finds the evidence of record is against 
the award of service connection for the Veteran's thoracic spine 
disability.  As a preponderance of the evidence is against the 
award of service connection, the benefit-of-the-doubt doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  The Board notes that 
this denial of a thoracic spine injury in no way precludes the 
Veteran from continuing his appeal for service connection for a 
cervical spine disability.  


ORDER

Entitlement to service connection for a thoracic spine injury is 
denied.


REMAND

In his May 2008 notice of disagreement (NOD), the Veteran wrote 
that he had "a diagnosis of herniated disc," and in his 
Substantive Appeal he again referenced his bulged disc as 
assessed by an MRI.  The Board notes that the Veteran was 
referencing his bulged C5-6 disc of the cervical spine, per MRI 
findings evaluated in the November 2007 examination.  As such, 
the Board construes the reference to his bulging disc as an 
indication of disagreement with the denial of service connection 
for cervical spine pain.  Indeed, throughout the appeal, the 
Veteran stressed the claim for "upper back" or cervical spine 
disability.  

Because the Veteran filed a timely NOD under 38 U.S.C.A. § 7105, 
appellate review of the RO's December 2007 rating decision 
denying service connection for cervical spine pain was properly 
initiated, and the RO was then obligated to provide him a 
statement of the case (SOC) with respect to this issue.  
38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  Because the Veteran has 
not been furnished an SOC that addresses the issue of service 
connection for cervical spine pain, a remand is warranted.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

The RO should issue an SOC to the Veteran and 
representative addressing the issue of 
entitlement to service connection for 
cervical spine disorder.  They should also be 
advised of the need to file a substantive 
appeal if the Veteran wishes to complete his 
appeal of this issue.  If an appeal of the 
issue is perfected, then the appeal should be 
returned to the Board for further appellate 
consideration, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


